On Reheabing.
The opinion of the Court was delivered by
Levy, J.
In this case, the rehearing applied for by the appellants, I. Bloom & Oo., and the appellee, J. Bernstein, having been granted, we proceed to restate the account of administration. Adhering to our former decree, the privilege of Bloom & Co. in the proceeds of the sale of the undivided half of the tract of 520 acres of land, is recognized, as-also that of Bernstein in the other undivided half thereof. The proceeds of the sale of the whole tract amount to $1068 80, from • which must be deducted the costs of sale, $25 34, and the proportion of taxes chargeable to the land, $221 31, in all $246 65, leaving net proceeds,. $822 15. Bernstein’s privilege amounted to $413 58; the half of the proceeds affected thereby is $411 07£, to which latter sum he is entitled; the remaining half of these net proceeds, $411 07|, belongs to I. Bloom & Co. on account of their privilege, and these sums will be thus paid.
The balance for distribution among the general privileged and ordinary creditors must bs corrected as follows: The sum of $353 24 (erroneously carried to the fund for such distribution), and $55 31 (the proportion of taxes chargeable to the property, immovable and movable, unaffected by Bloom & Co.’s and Bernstein’s privileges), must be deducted from said balance,' so that there will remain for distribution *1051$855 69 to be distributed to general privileged claims, or .497 per cent.* 1720.80, to be paid out of $855 69=.497.
It is, therefore, ordered that our previous decree herein remanding-the case, be set aside, and it is now ordered, adjudged and decreed that the judgment of the lower court be amended as hereinabove set forth,, and in all other respects, as to the judgment of said lower court, it b& affirmed at the costs of the said succession.